J-S59007-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JOHN MULLARKEY,

                            Appellant                No. 1561 WDA 2014


                Appeal from the PCRA Order September 4, 2014
              In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0013073-2007


BEFORE: BOWES, DONOHUE, AND FITZGERALD,* JJ.

MEMORANDUM BY BOWES, J.:                        FILED NOVEMBER 16, 2015

       John Mullarkey appeals from the order entered September 4, 2014,

denying his first petition filed pursuant to the Post-Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546. We affirm.

       This Court delineated the underlying facts of this matter on direct

appeal as follows.1


             Appellant and the victim, sixteen-year-old Demi C., were
       involved in an intermittent romantic relationship. Attempting to
       rekindle his relationship with the victim, Appellant continually
       text-messaged her over a period of days. During this time,
       Appellant displayed signs of depression to his close friend Greg
       B., who was also a neighbor of the victim. After learning that
____________________________________________


1
  This author penned the memorandum decision therein and was joined by
Justice Fitzgerald and Judge Panella.


*
    Former Justice specially assigned to the Superior Court.
J-S59007-15



     the victim and a male friend of hers were spending time together
     at her home, Appellant threatened to use a screwdriver to break
     the windows of her friend’s car. On the date of the murder,
     Appellant and the victim text-messaged one another throughout
     the day before Appellant travelled to the victim’s home. Prior to
     proceeding to the victim’s residence, Appellant asked the victim
     if her older brother, who was also a friend, was home. The
     victim informed Appellant that her brother was not at the house.
     Before leaving for the victim’s residence, Appellant told Greg B.
     that the victim told him that he could not hug or kiss her.
     Appellant asked his friend if he should still go and see the victim.
     Greg B. advised Appellant that there was no reason to see her,
     but Appellant decided that he had to talk with the victim.
     Appellant then stated to Greg B. that he hoped that he did not
     do anything stupid.

           Meanwhile, Gale S., one of the victim’s neighbors, walked
     to her daughter and son-in-law’s house, which was next door to
     the victim’s residence. While conversing, the three individuals
     heard blood-curdling screams coming from next door. Demi C.
     then exited her home covered in blood, staggered over to Gale
     S., and said that Appellant stabbed her. The victim and Gale S.
     collapsed onto the ground, as Gale S.’s son-in-law telephoned
     911. While attempting to reach 911, he saw Appellant approach.
     Appellant appeared to be on a cellular phone and tossed the
     telephone to him before falling to the ground. In an attempt to
     commit suicide, Appellant had sever[ely] cut his own throat,
     causing a gaping wound from ear to ear.

           Police, paramedics, and EMT’s [sic] arrived shortly
     thereafter. Initially, Appellant’s injuries were considered more
     serious and police directed the first paramedic to arrive on the
     scene to treat him first. Appellant was rushed to a hospital
     where his life was saved. The second paramedic to arrive
     immediately began life saving measures on the victim; despite
     these efforts, the victim died. She suffered a total of sixteen
     stab wounds from a three-and-one-half-inch pocket knife owned
     by Appellant. Several wounds were the length of the entire
     blade of the knife.

            While under armed guard at the hospital, Appellant’s
     ability to communicate was initially limited to writing statements
     on a dry erase board. At one juncture, Appellant questioned the

                                    -2-
J-S59007-15



      officer guarding him whether a person could still be found guilty
      if that person did something wrong while he was on medication
      that made that person do it. Appellant added that he had been
      taking Accutane, a prescription medication designed to combat
      severe acne, which he alleged caused suicidal thoughts and
      violent outbursts. In addition, Appellant indicated to the officer
      that he stabbed the victim two or three times, not sixteen as
      reported.

            The Commonwealth charged Appellant with criminal
      homicide. Appellant proceeded to a jury trial, asserting as a
      defense diminished capacity. In support of his position, he
      contended that his use of the prescription drug Accutane caused
      uncontrollable and aggressive actions. Both Appellant and the
      Commonwealth called expert witnesses. The expert testimony
      largely consisted of a discussion of Appellant’s depression and
      whether Accutane could have caused him to stab the victim
      sixteen times. At the close of the evidence, but prior to the jury
      receiving its instructions, the manufacturer of Accutane removed
      it from the market. Appellant requested the trial court to either
      instruct the jury on this action, permit him a continuance to
      investigate, or declare a mistrial.     The court denied these
      requests and the jury returned a guilty verdict and Appellant
      received the mandatory sentence of life imprisonment.

Commonwealth v. Mullarkey, 32 A.3d 828 (Pa.Super. 2011) (unpublished

memorandum, at 1-4).

      This Court affirmed Appellant’s direct appeal. Id. Our Supreme Court

denied allowance of appeal on February 15, 2012.          Commonwealth v.

Mullarkey, 40 A.3d 121 (Pa. 2012). Appellant, represented by counsel,

timely filed the underlying PCRA petition on February 13, 2013.            The

Commonwealth filed an answer and the PCRA court issued a Pa.R.Crim.P.

907 notice of dismissal, detailing its reasons for why Appellant’s petition was




                                     -3-
J-S59007-15



meritless.   Appellant filed a response, and the PCRA court entered a final

order on September 4, 2014. This timely appeal ensued.

      The PCRA court directed Appellant to file and serve a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.         Appellant

complied, and the PCRA court indicated that its opinion in support of its

notice of intent to dismiss satisfied Rule 1925(a). The matter is now ready

for this Court’s consideration.    Appellant raises a single generic issue:

“whether the trial court erred by denying/dismissing Appellant’s petition for

post-conviction collateral relief without a hearing?”   Appellant’s brief at 2.

Appellant, however, raises nine separate ineffectiveness claims.            Those

issues are as follows.

      1. Trial [c]ounsel was ineffective for failing to move to suppress
         statements made by the Appellant while the Appellant was in
         the hospital and/or for failing to request a jury instruction on
         the voluntariness of the statements.

Appellant’s brief at 25.

      2. Trial [c]ounsel was ineffective for failing to object to
         statements made by the prosecutor during closing argument.

Id. at 32.

      3. Trial counsel was ineffective for failing to present evidence of
         the character of the victim and the nature of the victim’s
         relationship with the Appellant such to establish “adequate
         provocation” to merit a jury instruction on voluntary
         manslaughter (Pennsylvania Standard Jury Instruction
         15.2503(A) [CRIM]). (brackets in original).

Id. at 36.



                                     -4-
J-S59007-15



      4. Trial counsel was ineffective for failing to secure a proper
         witness to testify as to the severe psychological side effects of
         the prescription drug Accutane.

Id. at 39.

      5. Trial counsel was ineffective for failing to present an expert
         witness to testify to the nature of the wounds sustained by
         the victim and the Petitioner and the conclusions and
         inferences that could be drawn therefrom and/or for failing to
         effectively cross-examine the Commonwealth’s expert
         witness, Dr. Todd Luckasevic.

Id. at 43.

      6. Trial counsel was ineffective for failing to investigate and
         secure a proper expert witness to conduct a multiaxial
         evaluation of the Appellant and to present evidence regarding
         an Axis II diagnosis of the Appellant.

Id. at 46.

      7. Trial counsel was ineffective for failing to present character
         witnesses[.]

Id. at 50.

      8. Trial counsel was ineffective for failing to present evidence
         that the Appellant was known to carry the knife used to
         perpetrate the killing on a regular basis.

Id. at 52.

      9. Trial counsel was ineffective for failing to present evidence of
         the tumultuous relationship between the victim and the
         Appellant.




                                     -5-
J-S59007-15



Id. at 53.2

       In reviewing a PCRA appeal, we consider the record “in the light most

favorable to the prevailing party at the PCRA level.”      Commonwealth v.

Henkel, 90 A.3d 16, 20 (Pa.Super. 2014) (en banc).          In performing this

review, we consider the evidence of record and the factual findings of the

PCRA court. Id. We afford “great deference to the factual findings of the

PCRA court and will not disturb those findings unless they have no support in

the record.”     Id.   Accordingly, so long as a PCRA court’s ruling is free of

legal error and is supported by record evidence, we will not disturb its

decision. Id. Where the issue presents a question of law, “our standard of

review is de novo and our scope of review is plenary.” Id.

       Each of Appellant’s positions relates to the effectiveness of trial

counsel. “To plead and prove ineffective assistance of counsel a petitioner

must establish: (1) that the underlying issue has arguable merit; (2)

counsel's actions lacked an objective reasonable basis; and (3) actual

prejudice resulted from counsel's act or failure to act.” Commonwealth v.

Stewart, 84 A.3d 701, 706 (Pa.Super. 2013) (en banc). The failure to meet

____________________________________________


2
  We disapprove of Appellant’s raising one general claim in his statement of
questions presented and then setting forth nine separate issues in the
argument section of his brief. Appellant should have included his nine
ineffectiveness claims within his statement of issues presented for review.
See Pa.R.A.P. 2116(a) (“No question will be considered unless it is stated in
the statement of questions involved or is fairly suggested thereby.”).



                                           -6-
J-S59007-15



any of these aspects of the ineffectiveness test results in the claim failing.

Id.

      A claim has arguable merit where the factual predicate is accurate and

“could establish cause for relief.”    Id.   at 707.   A determination as to

whether the facts asserted present a claim of arguable merit is a legal one.

Id.   In considering whether counsel acted reasonably, we do not use a

hindsight analysis; rather, an attorney’s decision is considered reasonable if

it effectuated his client’s interests. Id. Only where “no competent counsel

would have chosen that action or inaction, or, the alternative, not chosen,

offered a significantly greater potential chance of success[,]” will counsel’s

strategy be considered unreasonable. Id. Finally, actual prejudice exists if

“there is a reasonable probability that, but for counsel's errors, the result of

the proceeding would have been different.” Id.

      Appellant’s initial ineffectiveness claim is that trial counsel rendered

deficient representation by failing to seek to suppress Appellant’s statements

to police while he was in the hospital. While Appellant was hospitalized for

his self-inflicted knife wound to his neck, he was instructed not to speak.

Accordingly, he communicated with a dry erase board and marker.

Detective Michael Kuma was on guard during the relevant period.         At one

point, Appellant tapped his dry erase board and wrote questions about a

preliminary hearing. Appellant does not contest these questions. However,

approximately three hours later, he wrote on the dry erase board, “If I did

                                      -7-
J-S59007-15



something,” before scratching those words out and writing, “If someone did

something wrong and they were on medication that made them do it, could

they still be found guilty?”

      Appellant continued by indicating that he took Accutane and that it

caused suicidal thoughts and violent tendencies.          Additionally, Appellant

responded to televised news broadcasts of his crime by writing on his board

that the news report was mistaken as to the size of the knife he used and

the number of wounds the victim suffered.

      Appellant argues that counsel should have contended that his Fifth and

Sixth Amendment rights and prophylactic Miranda rights were violated. In

Commonwealth v. Reed, 42 A.3d 314 (Pa.Super. 2012), this Court

discussed   the    distinction   between   the   Fifth   Amendment    and   Sixth

Amendment right to counsel and Miranda warnings. The Sixth Amendment

right to counsel attaches at or after the initiation of adversarial judicial

proceedings.     In contrast, the Fifth Amendment right to counsel generally

attaches once the defendant is in a custodial setting and Miranda warnings

are necessary.

      According to Appellant, he was both in custody and subject to an

interrogation when he wrote his questions and statements to the officer

guarding him.     In this regard, Appellant maintains that he was shackled to

the hospital bed, charged with criminal homicide, and subject to “around-

the-clock supervision by law enforcement.” Appellant’s brief at 28.

                                      -8-
J-S59007-15



     He   continues      that,   for    purposes     of   a   Miranda     analysis,    an

interrogation included any words or                action by police      that the      law

enforcement   official   should        know   is   reasonably   likely   to   elicit   an

incriminating statement. Appellant maintains that the officer watching him

at the time should have known that engaging in a conversation with

Appellant was likely to evoke an incriminating response.                  In addition,

Appellant contends that his claim raises an issue of material fact because it

is necessary to determine the nature of the conversation between the

detective and him and whether the detective furthered that dialogue.

     The Commonwealth responds that since no interrogation occurred,

counsel cannot be deemed ineffective.              In support, it relies primarily on

Commonwealth v. Briggs, 12 A.3d 291 (Pa. 2011).                       In Briggs, the

Pennsylvania Supreme Court discussed both the Fifth and Sixth Amendment

right to counsel.   Therein, the defendant was arrested by state police for

homicide and asked for an attorney. Police informed him that the attorney

he requested was not interested in representing him, and he asked for a

public defender. An officer informed him that his attorney would probably

instruct him not to speak with police but also informed him about a case

where the defendant did not speak to police and received the death penalty.

     The trooper then began to exit the room when Briggs stated, “I’m

sorry, I’m sorry, tell their families I’m sorry, I didn’t mean to kill them.”

Briggs, supra at 318.        The High Court rejected Briggs’ Fifth and Sixth

                                          -9-
J-S59007-15



Amendment claims, finding that Briggs was not subject to custodial

interrogation nor was the statement deliberately elicited after the Sixth

Amendment right to counsel attached.            The Court concluded that Briggs’

statement was voluntary and spontaneous. Id. at 325.

      Here, the PCRA court observed that Detective Kuma had testified at

the preliminary hearing that he did not ask Appellant any questions while he

was guarding Appellant. It further determined that Appellant’s writings were

unsolicited and spontaneous utterances. The findings of the PCRA court are

supported by the record. Appellant contends that Detective Kuma’s police

report indicates a two-way interaction. However, whether Detective Kuma

responded to Appellant’s questions does not indicate that he interrogated

Appellant or provided responses that were reasonably likely to elicit an

incriminating evidence.     Detective Kuma did not question Appellant.

Appellant volunteered the information in question without any action by

police likely to induce Appellant to write his statements. Appellant’s claim is

without arguable merit.

      To the extent Appellant submits that counsel should have presented

evidence that Appellant was in such a drugged condition that his statements

were involuntary, he fails to meaningfully develop this position with citation

to authority.   Further, the record at trial firmly establishes Appellant was

coherent and not impaired.        Counsel could not be ineffective in failing to

pursue this meritless position.

                                       - 10 -
J-S59007-15



      The second issue Appellant levels on appeal is that trial counsel was

ineffective in declining to object during the prosecutor’s closing summation.

The specific statements by the prosecutor that Appellant believes should

have been challenged were as follows, (1) “Folks, let me digress for a few

minutes and talk about this boogeyman that’s been conjured up in the

openings and that Dr. Wagner tried to frighten you about. This cold turkey

nonsense.” N.T., 6/23-29/09, 720-721; (2) “So that’s when he’s laying in

his hospital bed trying to figure a way, how he’s going to spit this hook and

get himself out of this jam what’s he asking Detective Kuma about?” Id. at

724; and (3) “Ladies and gentlemen, the writing was on the wall in this

relationship. Domestic violence is a big problem in today’s society. All right.

And I submit to you had they continued down this path, you know, that’s

where we were heading here. The writing’s on the wall.”            Id. at 732.

      Appellant    avers   that   the   prosecutor     committed     misconduct   by

interjecting his own personal opinion as to the credibility of Appellant’s

defense with respect to the first two statements.              In addition, Appellant

posits that, in the final statement, the prosecutor improperly discussed

issues   broader   than    a   determination     of   guilt.    Appellant   discusses

Commonwealth v. McGeth, 622 A.2d 940 (Pa.Super. 1993), affirmed per

curiam, 636 A.2d 1117 (Pa. 1994), and Commonwealth v. Green, 611

A.2d 1294 (Pa.Super. 1992), in support.




                                        - 11 -
J-S59007-15



      In McGeth, a jury found the defendant guilty of aggravated assault

and drug offenses. The aggravated assault counts related to a scuffle with

police. The prosecutor during his closing argument called the defendant a

creep and animal and, in response to defense counsel’s attack on the officers

involved credibility, listed the names of a number of police officers not

involved in the case and referred to them as heroes. This Court reversed for

a new trial, finding that the prosecutor’s argument was improper.

      In Green, a jury found the defendant guilty of aggravated assault but

acquitted him of possession of an instrument of crime after the defendant

shot an individual.    On appeal, Green maintained that the prosecutor

improperly set forth in his closing the number of annual homicides in

Philadelphia and the motives for highway shootings in Los Angeles,

California.   The Green panel determined that these arguments were

improper because they were not based on any evidence in the record and

were irrelevant to the case.

      The Commonwealth rejoins that the first comment by the prosecutor

was in direct response to Appellant’s evidence and defense. Specifically, the

Appellant’s expert, Dr. Daniel Wagner, stated that no individual should stop

taking any drug cold turkey.    The Commonwealth points out that, during

cross-examination, the prosecutor inquired of the witness whether he was

familiar with any studies discussing individuals suspending the use of

Accutane cold turkey, to which that witness responded in the negative. It

                                   - 12 -
J-S59007-15



also highlights that it presented evidence from its own expert that

individuals are not weaned off Accutane. In the Commonwealth’s view, the

prosecutor’s argument was based on evidence of record and a proper,

though rhetorically strong, counter to Appellant’s defense. We agree.

      The    Pennsylvania   Supreme     Court   has      opined,   “The   phrase

‘prosecutorial misconduct’ has been so abused as to lose any particular

meaning. The claim either sounds in a specific constitutional provision that

the prosecutor allegedly violated or, more frequently, like most trial issues,

it implicates the narrow review available under Fourteenth Amendment due

process.”    Commonwealth v. Tedford, 960 A.2d 1, 28 (Pa. 2008).              It

added, “ineffectiveness claims stemming from a failure to object to a

prosecutor's conduct may succeed when the petitioner demonstrates that

the prosecutor's actions violated a constitutionally or statutorily protected

right[.]” Id. at. 29.

      Comments by a prosecutor constitute reversible error only where
      their unavoidable effect is to prejudice the jury, forming in their
      minds a fixed bias and hostility toward the defendant such that
      they could not weigh the evidence objectively and render a fair
      verdict. The prosecution's statements are unobjectionable if they
      are based on the evidence or proper inferences therefrom, or
      represent mere oratorical flair. Additionally, the prosecution
      must be permitted to respond to arguments made by the
      defense.

Id. at 33 (internal citations and quotations omitted).

      Here, the prosecutor’s statements had firm foundations in the

evidence.   Although the prosecutor did state that Dr. Wagner’s testimony

                                    - 13 -
J-S59007-15



regarding stopping cold turkey was nonsense, the evidence revealed that

there was no support for Dr. Wagner’s testimony as it related to Accutane.

While “it is improper for a prosecutor to express a personal belief as to the

credibility   of   the   defendant   or    other   witnesses,”   nevertheless,   the

“prosecutor may comment on the credibility of witnesses.” Commonwealth

v. Judy, 978 A.2d 1015, 1020 (Pa.Super. 2009) (citation omitted).                 A

prosecutor is permitted to fairly respond to a defense and comment on the

evidence.     Commonwealth v. Sanchez, 82 A.3d 943, 981 (Pa. 2013).

Nothing in the prosecutor’s initial statement would result in a jury having

such a fixed bias against Appellant as to be unable to render a fair verdict.

      For similar reasons, Appellant’s challenge to the second statement by

the prosecutor fails. The prosecutor was referring expressly to Appellant’s

statements to Detective Kuma about Accutane. A prosecutor is permitted to

comment on evidence and make arguments regarding that evidence.                  See

Sanchez, supra; see also Commonwealth v. Burno, 94 A.3d 956, 974

(Pa. 2014). Appellant’s claim is devoid of merit.

      The final aspect of Appellant’s position fairs no better.                  The

prosecutor’s discussion of the relationship heading toward domestic violence

was in opposition to Appellant’s defense that Appellant and the victim were

engaged in a typical teenage relationship.          The prosecutor, based on the

evidence of record, was arguing that Appellant’s relationship was not typical

and was marred by the types of behavior consistent with domestic violence.

                                          - 14 -
J-S59007-15



This case is simply not akin to Green, supra or McGeth, supra.              The

Commonwealth’s argument was fair comment based on Appellant’s defense

and the evidence in the case.

      Next, Appellant contends that trial counsel was ineffective for failing to

present evidence of the victim’s character and her relationship with

Appellant,     which   would   have   warranted   a   voluntary   manslaughter

instruction.     In doing so, Appellant attempts to challenge the law of the

case relative to this Court’s prior memorandum, where we found that the

evidence established that any provocation that occurred was the result of

words.    See Appellant’s brief at 38 (internal citation omitted) (“The

Memorandum Opinion erroneously contends that the only evidence of any

possible provocation on the part of the victim can be found through the

Appellant’s ‘own self-serving claims, he related to others’ and that the only

provocation present was ‘nothing more than words.’”).

      Although Appellant maintains that the victim engaged “in a pattern of

intentionally vexatious behavior, toyed with the Appellant’s emotions, and

sought to evoke jealousy[,]” Appellant’s brief at 39, Appellant nowhere

proffered below any witnesses who were willing to testify in this manner.

Appellant provided the names of several witnesses who did testify, as well as

others, who could have commented on the victim’s relationship with

Appellant.      However, none of Appellant’s arguments raise an issue of

genuine fact as to whether these witnesses could have testified that the

                                      - 15 -
J-S59007-15



victim’s actions were so severe as to have provoked Appellant to stab her

over sixteen times.

      Indeed, Appellant attempts to rely on Commonwealth v. Shaver,

460 A.2d 742 (Pa. 1983), the case this Court concluded was inapposite on

direct appeal.   In Shaver, our Supreme Court affirmed the defendant’s

judgment of sentence for first-degree murder after he pled guilty generally

to murder. The defendant shot and killed his estranged wife and the trial

court determined at a degree-of-guilt hearing that Shaver committed first-

degree murder.    A psychiatrist testified at the hearing that Shaver “acted

under ‘extended provocation’ brought about by the stress, anger and

hostility created by his marital problems and that this provocation reached a

‘crescendo’ on the day of the killing.”   Shaver, supra at 745.     The High

Court concluded this testimony could have provided a basis for the trial court

to find Shaver committed voluntary manslaughter, but that the trial court

was free to reject the testimony as too vague to be credible.       The facts

relative to provocation that were discounted by the trial judge as related by

the Shaver Court are as follows,

      [Shaver] and his wife had been living separate and apart for
      approximately six or seven months prior to the shooting here in
      question. In spite of this, there was continued discord between
      the parties. These difficulties centered around the Appellant's
      wife's (hereinafter decedent) affair with another person
      (hereinafter victim) and issues relating to custody and visitation
      rights of the Appellant's eight-year old daughter. There were
      continuous arguments as to these visitation rights, escalating at



                                    - 16 -
J-S59007-15



     times into the use of physical violence. A protective order under
     the Protection from Abuse Act was required.

Id. at 743.

     The facts of this case that Appellant contends support serious

provocation were that the victim had kissed another boy in front of him, lied

to him about quitting cheerleading, flirted with someone on MySpace,

socialized with another boy, told him that she was sick of him, and struck

him while he was physically restraining her on the day of the killing.

Custody, visitation, and an affair between a husband and wife that resulted

in physical violence and a protection from abuse order is not analogous to

the on-again off-again struggles of a high school romance.        None of the

actions alleged by Appellant, even when combined, constitutes serious

provocation and Appellant points to no case law that so holds.

     Appellant also alleges that counsel was ineffective in neglecting to

present a proper expert pharmacologist to testify as to the severe

psychological side effects of Accutane.     In this regard, he challenges trial

counsel’s decision to utilize Dr. Wagner, who was thoroughly and effectively

cross-examined by the prosecution.          Appellant improperly attempts to

incorporate his arguments from below into his appellate brief.         Briggs,

supra at 342-343; Commonwealth v. Dodge, 77 A.3d 1263, 1275

(Pa.Super. 2013). Further, he attempts to circumvent the requirement that

he establish the existence of an expert who would testify that Accutane’s



                                   - 17 -
J-S59007-15



side effects were so overwhelming as to cause Appellant to have lost his

faculties and mandated a voluntary intoxication charge.3        He does this by

averring that his claim is not that counsel failed to present a particular

expert witness, but that such a witness exists. Nonetheless, he does point

out that he attached a report to his PCRA petition from Dr. Frederick

Fochtman.

       The Commonwealth counters that Appellant must not just show that a

qualified potential expert exists, but has to establish “what evidence was

available and identify the witness who was willing to offer such evidence.”

Commonwealth’s brief at 42 (quoting Commonwealth v. Williams, 640

A.2d 1251 (Pa. 1994)). It asserts that the report of Dr. Fochtman does not

support the position that Appellant’s ingestion of Accutane prevented him

from forming a specific intent to kill when he stabbed the victim numerous

times.

       In order to prevail on a claim of ineffectiveness for failing to call
       a witness, a defendant must prove, in addition to meeting the
       three Pierce requirements, that: (1) the witness existed; (2) the
       witness was available to testify for the defense; (3) counsel
       knew or should have known of the existence of the witness; (4)
       the witness was willing to testify for the defense; and (5) the
       absence of the witness's testimony was so prejudicial as to have
       denied him a fair trial.


____________________________________________


3
  We note that Appellant was taking a half-dose of the drug shortly before
the crime, before ceasing usage of the drug by the date of the murder.



                                          - 18 -
J-S59007-15



Commonwealth v. Wright, 961 A.2d 119, 155 (Pa. 2008) (footnote

omitted); Commonwealth v. Walls, 993 A.2d 289, 302 (Pa.Super. 2010).

      The PCRA court noted that Dr. Fochtman’s report simply stated that “it

cannot be ruled out that his course of acting in therapy may have

contributed to his state of mind.” PCRA Court Opinion, at 20. It opined that

the report failed to meet the requirement of expert testimony being

rendered to a reasonable degree of scientific certainty.

      Despite Appellant’s attempt to elude the requirement that he actually

proffer an expert willing to testify as to his defense who would not have

been subject to the same cross-examination as Dr. Wagner, his failure to

present a witness whose testimony would actually support the defense of

voluntary intoxication results in a failure to establish actual prejudice. Only

where a particular witness is available to testify and would have testified,

and that testimony would lead to a reasonable probability of a different

outcome, can a petitioner establish prejudice.     As recognized by the PCRA

court, Dr. Fochtman’s report would have been inadequate to give rise to a

legal requirement that the court instruct the jury on voluntary intoxication.

Trial counsel was not ineffective in choosing to offer Dr. Wagner rather than

another expert pharmacologist.

      In his fifth claim, Appellant submits that trial counsel was ineffective in

failing to present an expert witness to testify that the nature of the stab

wounds of both Appellant and the victim indicated Appellant engaged in “a

                                     - 19 -
J-S59007-15



violent, maniacal, frenzied assault.” Appellant’s brief at 44. In his view, this

would have supported a diminished capacity defense.            Additionally, he

alleges that counsel was ineffective in neglecting to adequately cross-

examine Commonwealth expert witness, Dr. Todd Luckasevic.

      Appellant proffered an expert report from Dr. Eric Vey, a forensic

pathologist, regarding the stab wounds to both Appellant and the victim. He

maintains that Dr. Vey inferred from the wounds that “suicides by sharp

force weapons are associated with a high frequency of a psychological

dysfunction…” Appellant’s brief at 44 (quoting Dr. Vey’s report, PCRA Exhibit

O).   Appellant asserts that Dr. Vey’s report, if presented, could have

established that the killing was in the heat of passion. He also, in boilerplate

fashion and without development, contends that Dr. Vey’s testimony could

have supported an involuntary manslaughter charge.        This latter aspect of

his claim fails for lack of development.

      The Commonwealth astutely responds that evidence that a person had

a mental disturbance or acted in a violent, maniacal, and frenzied manner

does not establish a diminished capacity defense.       Rather, Appellant was

required to demonstrate serious provocation by the victim. Since Dr. Vey’s

proposed testimony does not in any manner address the proper standard for

diminished capacity, the Commonwealth maintains Appellant is entitled to no

relief. We agree.




                                     - 20 -
J-S59007-15



      “To establish a diminished capacity defense, a defendant must prove

that his cognitive abilities of deliberation and premeditation were so

compromised, by mental defect or voluntary intoxication, that he was unable

to formulate the specific intent to kill.” Commonwealth v. Hutchinson, 25

A.3d 277, 312 (Pa. 2011).          Equally important, “[e]vidence that the

defendant lacked the ability to control his or her actions or acted impulsively

is irrelevant to specific intent to kill, and thus is not admissible to support a

diminished capacity.” Id. The fact that a person has a personality disorder

also does not establish a diminished capacity defense. Id.

      Dr. Vey’s expert report does nothing to show serious provocation nor

does it apply a hypothetical fact situation of serious provocation to conclude

that Appellant’s stabbing of the victim and himself were the result of such a

mental defect that he could not formulate specific intent. Dr. Vey’s report

establishes that Appellant acted impulsively and that he suffered from a

mental disturbance, but does not further a diminished capacity defense.

      Appellant relatedly contends that trial counsel was ineffective in his

cross-examination of the Commonwealth’s expert forensic pathologist, Dr.

Luckasevic.    He argues that trial counsel’s thirteen questions to Dr.

Luckasevic did not address inferences regarding Appellant’s mental state

that could be drawn from the injuries the victim and Appellant suffered.

      The Commonwealth replies that Appellant has not indicated that Dr.

Luckasevic would have actually testified in the manner proposed had he

                                     - 21 -
J-S59007-15



been so questioned. As Appellant failed to even proffer that Dr. Luckasevic

would have testified in a manner consistent with his proposed defense, he

cannot establish actual prejudice.

       The sixth issue Appellant advances on appeal is that counsel was

ineffective in failing to present an expert witness regarding Appellant’s Axis

II diagnosis.4    The Axis II diagnosis Appellant refers to was a finding of a

personality disorder not otherwise specified.      Appellant again attempts to

improperly incorporate arguments he made below by reference.              See

Briggs, supra; Dodge, supra. Nevertheless, he does outline his position

that counsel should have directed his own expert witness, Dr. Robert

Wettstein, to perform a multiaxial evaluation of Appellant or presented the

testimony of another expert regarding Appellant’s personality disorder.

       Appellant avers that Dr. David Ness performed a multiaxial evaluation

before Appellant hired Dr. Wettstein.5 Dr. Ness diagnosed Appellant with a


____________________________________________


4
   Under the Diagnostic and Statistics Manual of Mental Disorders (“DSM”),
published by the American Psychiatric Association, there are multiple Axes
that relate to certain psychological or mental disorders.
5
   Dr. Wettstein authored an expert report for trial and included a diagnosis
under Axis I that Appellant had a depressive disorder not otherwise specified
and alternatively an adjustment disorder with depressed mood. He did not
perform an Axis II diagnosis and set forth that he could not “state with
reasonable psychiatric certainty that the defendant, at the time of the
alleged offense, was so severely depressed, whether due to the Accutane or
a situational reaction to the problematic relationship with the victim, that he
(Footnote Continued Next Page)


                                          - 22 -
J-S59007-15



personality disorder.        Appellant also submits that he was examined on

January 10 and 11, 2013, by Dr. Ernest Boswell, after his conviction. Dr.

Boswell’s report was attached to Appellant’s PCRA petition.      Therein, Dr.

Boswell opined,

      The trigger to the immediate conflict appeared to be Mr.
      Mullarkey’s statement to the effect of, “Why do you need to be
      such a bitch? [The victim] reacted angrily and made comments
      to the effect that she hated Mr. Mullarkey and never wanted to
      see him again. As testified to by Dr. Wettstein, Mr. Mullarkey
      felt like he was, “low, worthless, garbage, crushed, like I wasn’t
      a person.”      In that moment, Mr. Mullarkey realized the
      fundamental truth that the relationship was over.         He was
      overcome with sudden and intense anger. His emotions were
      out of control. Due to his personality dynamics he was unable to
      effectively cope with the intense anger, or engage in normal
      reflection which may have mediated his response to the
      situation. Overwhelmed by his emotional state, his actions are
      viewed as instantaneous in the context of the immediate
      situation and not premeditated.

Dr. Boswell’s Report, 1/28/13, PCRA Exhibit M, at 23.

      Although Dr. Boswell set forth that it was his opinion that Appellant’s

actions were “the result of serious provocation” and his personality disorder,

id. at 24, the actual provocation discussed in Dr. Boswell’s report was the

victim’s angry comments that she hated him and did not want to see him

again.   As a matter of law, such words do not rise to the level of serious

provocation.    Hence, even if Dr. Boswell testified at trial, Appellant still

                       _______________________
(Footnote Continued)

completely lacked the cognitive ability to premeditate and deliberate the
alleged offense.” PCRA petition, Exhibit L.



                                           - 23 -
J-S59007-15



would not have met the legal criteria for a heat of passion or diminished

capacity instruction.   See Hutchinson, supra (fact that person lacked

ability to control himself and acted impulsively does not establish diminished

capacity). Appellant’s position does not entitle him to relief or raise an issue

of material fact.

      Appellant’s seventh issue is that counsel was ineffective in declining to

present character witnesses.     Appellant contends that character evidence

that Appellant had a reputation for being peaceful and law-abiding would

have supported a voluntary intoxication defense. He asserts that a person

known to be peaceful who stabs an individual sixteen times is acting

completely out of character. According to Appellant, this character evidence

could have helped demonstrate that he acted out of a sudden intense

passion.

      The Commonwealth counters that the trial court, in Appellant’s

presence at trial, asked counsel whether Appellant intended to call character

witnesses.    The court noted at that time that if Appellant was in

disagreement he could alert the court. Trial counsel set forth that he had

discussed with Appellant whether they would call character witnesses and

had elected not to present any such witnesses. It continues that although

Appellant in his PCRA petition named four character witnesses, he did not

attach any signed certifications or affidavits regarding what those individuals

would have testified too.

                                     - 24 -
J-S59007-15



      The PCRA court determined that any character evidence would not

have supported a voluntary manslaughter charge based on heat of passion

since there was not evidence that established the requisite serious

provocation. It then ruled that, since character evidence would not support

Appellant’s diminished capacity defense, counsel had a reasonable basis for

not presenting it.

      Initially, this Court does not ordinarily dismiss a claim based on a lack

of a signed witness certification where that was not a reason for dismissal

below, and the petitioner was not given an opportunity to correct the defect.

Commonwealth v. Pander, 100 A.3d 626, 642 (Pa.Super. 2014) (en banc)

(“it is improper to affirm a PCRA court's decision on the sole basis of

inadequate witness certifications where the PCRA court did not provide

notice of the alleged defect.”); see also Commonwealth v. Robinson, 947

A.2d 710, 711 (Pa. 2008) (per curiam order) (opining that it was error to

uphold summary dismissal on grounds that petitioner did not include witness

certifications from trial counsel where PCRA court did not provide notice of

this defect).

      Nevertheless, even assuming Appellant’s proposed witnesses would

have testified as to his peaceful nature, he cannot establish actual prejudice.

The sole case Appellant cites, Commonwealth v. Hull, 982 A.2d 1020

(Pa.Super. 2009), is readily distinguishable.   In Hull, a jury convicted the

defendant of a host of sex offenses against his adopted daughter. The only

                                    - 25 -
J-S59007-15



evidence the Commonwealth presented was that of the victim and her

brother. Trial counsel’s theory was that the children were lying and that the

crimes did not occur. Counsel testified at a PCRA hearing that he had no

particular strategy in not calling character witnesses.     The PCRA court

afforded relief and this Court affirmed, reasoning in part that character

evidence alone could have resulted in an acquittal.

      Here, Appellant’s defense was not that he did not commit the crime.

Instead, Appellant was seeking a finding of guilt that was lesser than first-

degree murder. Contrary to Appellant’s claim, evidence that Appellant had a

peaceful character does not give rise to a legal inference that he was

seriously provoked or suffering from voluntary intoxication because he

stabbed the victim outside of that character. In order to establish a lesser

culpability than first-degree murder, Appellant was required to provide

evidence of serious provocation or that his taking of Accutane so impaired

him that he was unable to form specific intent.         The presentation of

character evidence does not do either and would not have warranted a jury

instruction relative to voluntary manslaughter.   Appellant cannot establish

actual prejudice.

      In his penultimate issue, Appellant posits that trial counsel was

ineffective for not presenting the victim’s brother to testify that he knew

Appellant to carry a knife.   Appellant fails to cite any legal authority and

again incorporates his arguments from below by reference.        In addition,

                                    - 26 -
J-S59007-15



Appellant attempts to forward a related position that he did not advance

below. Specifically, he avers that, even if the victim’s brother was unwilling

to testify, he could have presented evidence from a detective who

interviewed the victim’s brother. This aspect of Appellant’s claim is waived.

      The Commonwealth also contends that Appellant’s failure to present a

certification that the victim’s brother was willing to testify dooms his claim.

We have previously mentioned that we do not ordinarily affirm a summary

dismissal on this ground where the PCRA court did not give this as a reason

or provide an opportunity to remedy the defect.              Pander, supra;

Robinson, supra. However, in this situation the PCRA court in its Rule 907

notice did find that Appellant failed to allege that the victim’s brother was

willing to testify. Since Appellant had the opportunity to remedy this defect

prior to the final order, we agree that no evidentiary hearing was warranted

on this claim. See 42 Pa.C.S. § 9545(d)(1); Pa.R.Crim.P. 902(A)(15).

      Appellant’s final position is that trial counsel rendered deficient

representation by not questioning witnesses as to Appellant and the victim’s

romantic relationship.   Appellant does not meaningfully develop this claim

and, as with several other of his contentions, merely directs this Court to

arguments he advanced below.       The crux of Appellant’s claim is that trial

counsel did not effectively cross-examine various witnesses to show that

Appellant suffered serious provocation.




                                    - 27 -
J-S59007-15



      The Commonwealth notes that Appellant has not sufficiently provided

an offer of proof as to what the witnesses would have testified to had they

been questioned in a manner still not specifically articulated by Appellant. It

adds that this argument is duplicative of his third issue. In this respect, we

find that Appellant’s final issue fails for reasons already set forth insofar as

none of the evidence Appellant purports that he could present rises to the

level of serious provocation. Appellant is entitled to no relief.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2015




                                     - 28 -